Name: Commission Regulation (EEC) No 3562/91 of 6 December 1991 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/30 Official Journal of the European Communities 7. 12 . 91 COMMISSION REGULATION (EEC) No 3562/91 of 6 December 1991 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 891 /89 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Articles 12 (2) and 16 (6) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Articles 10 (2) and 17 (6) thereof, Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (*), as last amended by Regu ­ lation (EEC) No 675/91 (*), provides for the possibility of an export refund being fixed for a given quantity and making the issuing of the export licence applied for on the basis of that refund subject to a period for reflection for the Commission ; whereas, when that period for reflection is applied, the export licence application must be accompanied by certain proof that a delivery contract has been concluded ; whereas experience gained in the meantime shows that the period for reflection can only work if the Member State concerned decides, on the basis of proof provided, whether the licence application is admissible on the same day as it is lodged and if immedi ­ ately after that decision it forwards the application to the Commission staff ; whereas this requirement must accord ­ ingly be laid down ; Article 1 Article 9 (4) of Regulation (EEC) No 891 /89 is replaced by the following : '4. Where this paragraph is specifically referred to when an export refund on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 and Article 1 (a) of Regulation (EEC) No 1418/76 is fixed, export licence applications must be accompanied by a declaration by telex or telefax from the importing country to the effect that a delivery contract has been concluded, where applicable, subject to the issuing of the licence. The declaration must indicate a quantity and a delivery period not extending beyond the term of validity of that licence. The Member State concerned shall verify that licence applications comply with the conditions laid down in this para ­ graph and shall notify the Commission of the quan ­ tity covered by licences admissible on the day they are lodged. The corresponding licences shall entail advance fixing of the refund and shall actually be issued only on the third working day following the day on which the application is submitted provided that no specific measures are adopted by the Commis ­ sion before then . If applications for export licences as referred to in this paragraph cover quantities in excess of those which may be committed for export and are indicated in the Regulation fixing the refund in question, the Commission may fix a uniform percentage reduction in the quantities within two working days following submission of the application . Licence applications may be withdrawn within two days of the date of publication of the percentage reduction .' Whereas Article 9 (4) of Regulation (EEC) No 891 /89 provides for the licence to be issued on the third working day following the day on which the application is lodged ; whereas, in order to avoid misunderstandings, it should also be made clear that the period for reflection can only apply during the two working days following submission of the application ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 27. 12. 1990, p . 28 , O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13 . 6 OJ No L 75, 21 . 3 . 1991 , p. 30 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 7 . 12. 91 Official Journal of the European Communities No L 336/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission